Citation Nr: 1824491	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-32 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine strain with left-sided radiculopathy.

2.  Entitlement to service connection for a lumbar spine strain with left sciatic radiculopathy.

3.  Entitlement to service connection for a left leg injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in February 2013 for his claimed cervical spine, lumbar spine, and left leg disorders.  Upon review, the Board finds that the nexus opinions provided by the February 2013 examiner are inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and etiology of the claimed cervical and lumbar spine and left leg disabilities.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  Then the examiner must opine as to the following:

Is it at least as likely as not (50 percent probability or greater) that any cervical spine, lumbar spine, or left leg disability had onset in service or within one year following separation from service, or was causally related to service?  

In formulating the requested opinion, the examiner is advised that the Veteran's military records reflect that he had in-service complaints of neck pain, back pain, and left leg cramps.

Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




